DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 In view of applicants’ amendment filed 12 November 2021, claims 2, 4-5, and 8-12 are pending in this application and claims 3, 7, 13, second claim 13 (there was no claim 14), and 15 were cancelled.    Claims 2, 4 and 8 are independent claims.  Thus, claims 1, 3, 6-7, 13, second claim 13 (there was no claim 14 set forth by applicants in this application) and 15 are cancelled.  
Applicants amended claims 2, 4-5 and 8-9. 

Allowable Subject Matter
Claims 2, 4-5 and 8-12  are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  


Claim Interpretation
The invention of claims   2 and  8   is not found supported by Parent application SN 15/319705 or PCT/2015/067319. Original claim 7 is as filed in this application is the support for independent claims 2 and 8 as now present in this application . Claim 7 is as follows: 
    PNG
    media_image1.png
    104
    814
    media_image1.png
    Greyscale
 Original claim 1 required that the sulfur atom be a sulfur atom as defined for X and Y with no indication that a sulfur atom was other than a sulfur atom alone.  It is only original claim 7 in this application that indicates to those of skill in the art that a sulfur atom is more than just a sulfur atom. The scope of original claim 1 does not encompass the scope of claim 7 as original filed in this application. Those compounds wherein Y is a sulfonamide group as in claim 2 or Y or X is a sulfonamide group as in claim 8 are supported by the disclosure of original claim 7 so claiming that the sulfur atom is a sulfonamide group.  The original claims filed as a 371 of PCT/JP2015/067319 as found in SN 15/316,705 do define the silane of  claim 1 as originally filed in this application and do not have present in the originally filed application a claim of the scope of claim 7 as filed in this application or as amended and now present in this application. Further, with respect to applicant’s defining of Formula (F) in now cancelled claim 1 does not set forth any choice wherein the sulfur atom is anything other than a sulfur atom. There is no defining a sulfur atom as including a sulfur atom and a nitrogen atom as would be required to form a sulfonamide group. The only other way to describe the sulfur atom as a sulfur atom of sulfonamide group is to allow the amide group to be part of R4 or R6 of Formula (2’) which changes the ordinary meaning of “substituted” within the limits of R4 and R6.  A primary sulfonamide is 

    PNG
    media_image2.png
    216
    285
    media_image2.png
    Greyscale
wherein the R group is a generic carbon side group.  A secondary sulfonamide is
 
    PNG
    media_image3.png
    160
    282
    media_image3.png
    Greyscale
wherein the R, R’ and R’’ group are generic carbon side groups.  From page 9 of the original specification of US SN 15/319,705 is found the following: 
    PNG
    media_image4.png
    210
    854
    media_image4.png
    Greyscale
In [0030] of US SN 15/319,705 as originally filed is found the following: 
    PNG
    media_image5.png
    138
    864
    media_image5.png
    Greyscale
 with the examples given with respect tto a silane having sulfonamide group from [0031] as 
    PNG
    media_image6.png
    890
    734
    media_image6.png
    Greyscale
and from [0032] as follows: 
    PNG
    media_image7.png
    986
    806
    media_image7.png
    Greyscale
 Note no statement is made that these sulfonamide group compounds are within the scope of the 
    PNG
    media_image8.png
    217
    495
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    208
    475
    media_image9.png
    Greyscale
 and
    PNG
    media_image10.png
    223
    481
    media_image10.png
    Greyscale
.  This is evidence that the sulfonamide compounds set forth in Parent application SN 15/319,705 and 
 Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to  change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The invention of original claim 7 is not found supported by Parent application SN 15/319705 or PCT/2015/067319. This claim is as follows:  
    PNG
    media_image1.png
    104
    814
    media_image1.png
    Greyscale
The original claims filed as a 371 of PCT/JP2015/067319 as found in SN 15/319,705 do define the silane of claim 1 as originally filed in this application and do not have present in the originally filed application a claim of the scope of claim 7 as filed in this application 4 or R6 of Formula (2’) which changes the ordinary meaning of “substituted” within the limits of R4 and R6. A primary sulfonamide is 
    PNG
    media_image11.png
    200
    317
    media_image11.png
    Greyscale
wherein the R grou p is a generic carbon side group.  A secondary sulfonamide is  
    PNG
    media_image12.png
    160
    242
    media_image12.png
    Greyscale
wherein R, R’ and R” group are generic carbon side groups.  From page 9 of the original specification of US SN 15/319,705 is found the following: 
    PNG
    media_image4.png
    210
    854
    media_image4.png
    Greyscale
In [0030] of US SN 15/319,705 as originally filed is found the following: 
    PNG
    media_image5.png
    138
    864
    media_image5.png
    Greyscale
with examples given with respect to a silane having a sulfonamide groujp from [0031] as follows: 
    PNG
    media_image6.png
    890
    734
    media_image6.png
    Greyscale
and from [0032] as follows: 
    PNG
    media_image7.png
    986
    806
    media_image7.png
    Greyscale
  Note no statement is made that these sulfonamide group compounds are within the scope of the 
    PNG
    media_image8.png
    217
    495
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    208
    475
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    223
    481
    media_image10.png
    Greyscale
.  This is evidence that the sulfonamide compounds set forth in Parent application SN 15/319,705 and .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: If applicants intended claim 7 as originally filed to be an original part of this application the scope of claim 7 as originally filed needs to be added to the specification or applicants need to show where such support is found in the original disclosure such that is fully supports original claim 7 and claims 2 and 8 now under examination. Claim 7 was part of the original filing for this application but not for Parent application SN 15/319709 or PCT/JP2015/067319.

Response to Arguments
	In view of cancellation of  claims 3, 7, 13, second claim 13 and claim 15 by applicant’s amendment,  rejections of these claims in the last Office Action of 14 May 2020 are moot.

Applicant’s arguments, see page 10 of Remarks , filed 12 November 2020, with respect to claims 4-5 and 9-12 rejected under 35 U.S.C. 112(b)   have been fully considered and are 

With respect to the formal matters outstanding in this application applicants in their response of 12 November 2021 on page 10 set forth the following: 
    PNG
    media_image13.png
    151
    856
    media_image13.png
    Greyscale
  Applicants did cancel claim 7 but left claims 2 and 8 for examination.  Both claims 2 and 8 are dependent upon original claim 7 for support in the original disclosure of this application and as addressed above are not found supported by the original disclosures of Parent application SN 15/319,705 and PCT/2015/067319.  Thus, both the objection to the Specification and the requirement that Applicant  change the relationship (continuation or divisional application) to continuation-in-part due to the need of original claim 7 of this application to fully support the disclosure of claims 2 and 8 allowed in this application remain.  No rejections remain in this application.  
 It is noted that claims 4-5 and 9-12 are fully supported in Parent application SN 15/319,705 and PCT/2015/067319 and have an effective filing date of 16 June 2015 and the objection and formal requirement for changing the relationship is only at issue with respect to the need to maintain a relationship to these applications so as to maintain the effective filing date.
Only remaining claims 2 and 8 are cause of the formal requirements remaining in this application due to original claim 7 being the support in the original filing of this application for their scope of invention. 

Allowable Subject Matter
Claims 2, 4-5 and 8-12  are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/13/2021